Exhibit 10.2

Consultation Services Contract
 

Party A (Consignor): China Auto Logistics, Inc. Party B (Consignee):  
Pegasus Evolution Co., Ltd
Miao Jing



Whereas:
1. Party A intends to acquire 100% of the equity of Tianjin Zhonghe Automobile
Sales Service Co., Ltd (“Zhonghe”) via its wholly-owned subsidiary based in
China -- Tianjin Shisheng Trade Group Co., Ltd (“Shisheng”);
2. Party B, upon request of Party A, intends to provide Party B with
comprehensive consultation services for completing the acquisition.

 
I. Staff Assignment
Entrusted by Party A, Party B shall assign a special acquisition services team
consisting of professionals in charge of affairs concerning Party A's
acquisition of Zhonghe (the “Entrusted Matter”). This Contract shall come into
effect as of the date of signing and shall become invalid automatically on the
date of fulfillment of the Entrusted Matter. Where the time of fulfillment of
the Entrusted Matter exceeds the expected time, the two parties shall sign
compensatory terms upon separate consultation to extend the period of
recruitment.


II. Party B's Work Scope
1．Party B shall offer Party A information about relevant laws, policy
information and reference cases concerning the business acquisition;
2．Party B shall offer Party A acquisition consultation service and provide
written consultation opinions;
3．Party B shall participate in the design of the acquisition scheme and assist
in working out the specific acquisition implementation scheme;
4．Party B shall assist Party A in the acquisition negotiation and effective
control of the acquisition process;
 
 
1

--------------------------------------------------------------------------------

 
 
5．Party B shall analyze the acquisition risks;
6．Party B shall organize and participate in the due diligence investigation into
Zhonghe;
7．Party B shall draft the acquisition contract and participate in the contract
negotiation;
8．Party B shall draft, examine and amend the acquisition documents; and
9．Party B shall discuss and coordinate the major issues involved in the
acquisition with Party A and other intermediaries.


III. Work Mode
1．Party A shall arrange Shisheng's relevant staff to contact Party B, be
responsible for collecting materials relevant to the acquisition, assist in and
inspect Party B's work.
2．Party B shall assign special staff in charge of daily liaison with Shisheng to
complete the acquisition in a timely manner.


IV. Consulting Fee and Payment
Both parties agree that Party A shall pay compensation to Party B for the
consultation services provided after a formal acquisition agreement is signed.
The compensation shall be equal to one percent of the total acquisition price
set forth in the final acquisition agreement, and if jointly agreed to by both
parties, may be paid by Party A issuing shares of its common stock to Party B
for an equivalent value of the said consulting fee.


V. Confidentiality
Both parties pledge to keep confidential all documents and materials of the
other party which become known during contract discussions, signing and
performance, whichcannot be acquired via public resources (including commercial
secrets, corporate plans, operation activities, financial information, technical
information, business information and other business secrets). Without the
consent of the party offering the said documents and materials, the receiving
party shall not disclose any business secret, party or full, to any third party.
 
 
2

--------------------------------------------------------------------------------

 
 
VI. Effect of Contract
This Contract, which shall be signed in duplicate, with one copy for each party,
shall come into effect from the date of signing.


Party A (signature/seal):
Date: 30th May, 2013


Party B (signature/seal)
Date: 30th May, 2013


 
3

--------------------------------------------------------------------------------